Citation Nr: 1718804	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran had active duty service from June 1955 to April 1959.

This appeal to the Board of Veterans Appeals (Board) arose from two rating decisions.

In April 2008, the RO in Manila, the Philippines, inter alia, denied service connection for dementia.  In August 2008, the Veteran filed a notice of disagreement (NOD) with respect to that issue.  The RO issued a statement of the case (SOC) in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In June 2009, the RO in Pittsburg, Pennsylvania, inter alia, denied r entitlement to a TDIU.  In September 2009, the Veteran filed a NOD with respect to that issue.  The RO issued a SOC in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

The Board notes that jurisdiction over the Veteran's claims was subsequently transferred to the RO in Portland, Oregon.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Portland RO ; a transcript of that hearing is of record.

In August 2015, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).



In November 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing additional development, the AOJ continued to deny the claims (as reflected in a November 2016 supplemental SOC), and returned these matters to the Board for further appellate consideration. 

While the Veteran previously had a paper claims file, this s appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Regarding the Veteran's service connection claim for dementia, the Veteran has contended that his dementia is caused by exposure to Toluene/Benzene while working as an aviation mechanic during active military service.  The Board remanded the claim in December 2015 to obtain a VA examination and medical opinion regarding whether it is at least as likely as not that the Veteran's dementia had its onset during or is otherwise medically related to the Veteran's service, to include as due to exposure Toluene or other solvents used to clean fuel tanks in service.  

On remand the AOJ arranged for the Veteran the undergo  VA examination by a psychologist in April 2016, and obtained a  medical opinion from a  VA physician in May 2016.  The physician opined  that dementia was less likely than not that incurred in or caused by the claimed in-service injury or event.  She explained that the preponderance of the medical evidence does not support that inhalation of toluene at doses lower than that causing acute toxicity is at least as likely as not a cause of late onset dementia.  The physician determined that the Veteran at least as likely as not has white matter dementia, based on CT showing small vessel ischemia.  She noted that the Veteran has now been diagnosed with Parkinson's Disease, which is known to cause subcortical dementia.  She also noted that the Veteran has a history of traumatic brain injuries, small vessel ischemic disease, alcohol abuse, and normal pressure hydrocephalus requiring shunting, all well known, well established causes of white matter dementia. 

Notably, however, the e Veteran's service treatment records show that the Veteran was involved in a motor vehicle accident in April 1959, resulting in severe lacerations to the head and face, cerebral concussion, and CMMA chip fracture of the skull.  As the April 2016 VA medical opinion indicates that head trauma is a known cause of white matter dementia and the Veteran experienced head trauma in service, the Board finds that further medical opinion specifically addressing the significance of the Veteran's in-service head trauma and the development of his dementia.   

With respect to the Veteran's claim for a TDIU, although the Veteran indicated on his October 2008 VA-Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that he was unemployable due to PTSD and hypertension (for which service connection was denied in the November 2015 Board decision), in his notice of disagreement, the Veteran  indicated that he was unemployable due to dementia.  See September 2009 NOD. 

Because the Board is remanding the Veteran's claim for service connection for dementia for further development, and because any decision with respect to that claim may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for service connection for dementia  See Parker v. Brown, 7 Vet. App. (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the Veteran's claim for a TDIU should be considered following the adjudication of the claim for service connection for dementia, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Hence, this matter is being remanded, as well.

Prior to arranging for the Veteran to undergo VA examination, to ensure that  all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Portland, Oregon and the VA Community Based Outpatient Clinic, in Salem, Oregon, dated to September 19, 2016.  On remand, the AOJ should obtain from each facility updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal,  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, particularly from the Portland VAMC and from the VA Community Based Outpatient Clinic in Salem, Oregon dated since September 19, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical record diagnosis and/or treatment of dementia that are not already associated with the claims file. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum medical opinion, preferably from the physician who provided the VA medical opinion in May 2016 with respect to the Veteran's service connection claim for dementia.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible.  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.  

Based on consideration of all pertinent medical and lay evidence of record, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the documented in-service head trauma from an in-service  motor vehicle accident dated in April 1959 was a significant factor in the development of the Veteran's dementia. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence-to include the May 2016 VA physician's opinion identifying traumatic brain injuries as a possible cause of the Veteran's dementia-and all lay assertions. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for dementia and the claim for a TDIU in light of the pertinent evidence (to particularly include all evidence added to the VBMS and Virtual VA file(s)  since the last adjudication of the claims) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


